Citation Nr: 9909479	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  97-02 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to June 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California. 

In a rating decision dated January 1999, the RO denied the 
veteran's claim of entitlement to service connection for 
tinnitus.  The veteran was properly notified of that 
decision.  No appeal as to this matter has been initiated.


FINDING OF FACT

No competent evidence is of record that tends to link the 
veteran's current bilateral hearing loss disability to his 
military service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations.  Service connection may be 
granted for a disability resulting from personal injury 
incurred or disease contracted in the line of duty or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  Regulations 
of VA state that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic diseases, 
including sensorineural hearing loss, if manifest to a degree 
of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307, 3.309 (1998).

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim to VA has the burden of providing evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court") defines a well-grounded claim as one that is 
plausible; a claim that is meritorious on its own or capable 
of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court held 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may be still be well 
grounded under the continuity standard if (1) the condition 
is observed during service, (2) continuity of symptomatology 
is demonstrated thereafter, and (3) competent evidence 
relates the present condition to that symptomatology.  
Savage, 10 Vet. App. at 498.

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Courts prior definition of a well-
grounded claim as set forth in Caluza, 7 Vet. App. at 506); 
Grottveit, 5 Vet. App. at 93.  This burden may not be met 
merely by presenting lay testimony, as lay persons are not 
competent to offer medical opinions.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Where a veteran establishes status as a combat veteran, 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) and Caluza, 7 
Vet. App. 498, set forth the correct application of 38 
U.S.C.A. § 1154(b) (West 1991), which requires a three-step 
analysis.  First, it must be determined whether a claimant 
produced "satisfactory lay or other evidence of such injury 
or disease."  38 U.S.C.A. § 1154(b).  "Satisfactory 
evidence" is defined as credible evidence that would allow a 
reasonable fact finder to conclude that the alleged injury or 
disease was incurred in or aggravated by the veteran's combat 
service.  Collette, 82 F.3d at 393.  Second, it must be 
determined whether the proffered evidence is consistent with 
the circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b).  Third, once the first two steps are 
met, the Secretary will accept the combat veteran's evidence 
as sufficient proof of service incurrence, even if no 
official record of such incurrence exists, unless the 
government can meet the burden of showing clear and 
convincing evidence to the contrary.  Id.  

It must be noted, however, that the presumption afforded 
under section 1154(b) deals only with the question of whether 
a particular disease or injury occurred in service, and not 
the question of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required.  See Grottveit, 
5 Vet. App. at 93.  In sum, section 1154(b) does not 
presumptively establish service connection for a combat 
veteran; rather, it relaxes the evidentiary requirements for 
determining what happened in service.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); see also Wade v. West, 11 Vet. 
App. 302 (1998); Velez v. West, 11 Vet. App. 148 (1998); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  The veteran must 
still establish that his claim is well grounded by medical 
evidence showing a nexus between a current disability and the 
reported service incident.  See Caluza, 7 Vet. App. at 507.

The determination of whether the veteran has a ratable 
hearing loss disability is governed by 38 C.F.R. § 3.385 
(1998), which states that hearing loss shall be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  Id.  
The Court has indicated that the threshold for normal hearing 
is between 0 and 20 decibels and that higher thresholds show 
some degree of hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993).  

Background.  The veteran's application for compensation was 
filed in October 1996, and was submitted with a lay statement 
asserting that the veteran worked in a very noisy environment 
as an auto mechanic for one year prior to his discharge which 
caused severe damage to both ears.  It was also reported that 
his wife indicated that he could not hear well since 1947.

In his notice of disagreement, the veteran further contends 
that his bilateral hearing loss is the result of combat, 
including noise produced by artillery fire, shelling, and 
heavy-equipment.  His service records indicate he served with 
Company K, 398th Infantry, and that his military occupational 
specialties were Rifleman, Wrecker Operator, and Automotive 
Mechanic (Second Echelon).  The service records indicate that 
he received a combat infantryman badge in March 1945.  His 
separation qualification record reflects that prior to his 
military service, he worked as an "automobile mechanic 
helper," and "[d]id facing and grinding of valves and 
racing cars."

On the veteran's November 1943 induction examination, a 
hearing test was performed with results of 15/15 bilaterally.  
Service medical records show no complaints, diagnoses, or 
treatment for hearing loss or hearing complaints during 
active service.  During his June 1946 discharge examination, 
a whispered voice test was performed, again showing results 
of 15/15 bilaterally.

A private physician examined the veteran in August 1979 on 
the basis of the veteran's arteriosclerotic heart disease.  
The doctor's notes from that examination make no mention of 
hearing complaints from the veteran, and state that his ear 
"canals are clear.  Tympanic membranes are normal."  

In July 1994, a private company performed the veteran's first 
audiometric examination of record.  The audiogram from this 
examination appears to show a hearing loss disability as 
defined by 38 C.F.R. § 3.385 (1998).

The veteran underwent VA conducted audiometric examinations 
in October 1996 and August 1998.  At his VA examination in 
October 1996, the veteran once again reported his exposure to 
artillery, small arms fire, and explosives during military 
service.  During that examination, he also reported being 
subjected to "engine noise" as a civilian.  The impression 
the audiologist noted in the October 1996 examination was 
that the veteran had "mild to moderately-severe 
sensorineural hearing loss" in his right ear, and "mild to 
profound sensorineural hearing loss" in his left ear.  Also 
noted at that examination was the veteran's "excellent 
speech discrimination bilaterally."

VA performed the veteran's most recent hearing examination of 
record in August 1998.  On the authorized audiometric 
evaluation rendered during this examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
55
55
60
LEFT
35
40
60
65
85

Speech discrimination percentages, based on the Maryland CNC 
Test, were 98 percent in his right ear, and 78 percent in his 
left ear. 

In the August 1998 VA audiometric examination, the examiner 
reviewed the veteran's C-file.  The veteran again reported 
his exposure to noise in the military, as well as his 
exposure to noise two years prior to his military service.  
The examiner noted that hearing protection was not utilized 
either before or during his military service.  Also noted 
were the "whisper tests" for hearing loss, performed at the 
veteran's induction and discharge physical examinations.  As 
the VA examiner stated, "since these [whisper] tests cannot 
detect high frequency problems, hearing loss while on active 
duty cannot be substantiated."  Most significantly, the 
examiner compared the veteran's audiometric examinations in 
July 1994 and October 1996 with the examiner's August 1998 
test results.  The examiner stated that the comparison 
"indicate[s] progressive hearing loss, although vet has not 
been exposed to hazardous noise.  In view of these findings, 
it is not likely that the present hearing loss is related to 
active duty service."  (emphasis added).

Analysis.  As noted above, establishing a well-grounded claim 
for service connection generally requires (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the asserted in-service disease or injury 
and the current disability.  Alternatively, the second and 
third elements may be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  Savage, at 495 (construing 38 C.F.R. 
§ 3.303(b)).  Also, 

In the instant case, the first element of a well-grounded 
claim, i.e., evidence of a current disability, is met as the 
post-service medical evidence reflects that the veteran has a 
current sensorineural hearing loss disability as defined 
under VA benefits law.  See 38 U.S.C.A. § 3.385.

The veteran's service records, along with his own statements 
of record, are credible evidence of his exposure to combat 
while in service.  See 38 U.S.C.A. § 1154(b).  Accordingly, 
his account of exposure to loud noise during combat is 
accepted as establishing his exposure to acoustic trauma 
during service.  Thus, the second element of a well-grounded 
claim, i.e., in-service occurrence of an injury or disease, 
is met by the veteran's statements that he was subjected to 
acoustic trauma during combat.  38 U.S.C.A. § 1154(b); 
Collette, 82 F.3d at 393; Caluza, 7 Vet. App. at 506.  

The Board must next determine whether the third element of a 
well-grounded claim, competent evidence of a nexus between 
the in-service acoustic trauma and the present sensorineural 
hearing loss, has been presented.  Initially, the Board finds 
that medical expertise is required to identify sensorineural 
hearing loss and to determine its etiology.  Arms v. West, 
No. 96-1214, slip op. at 9 (U.S. Vet. App. Feb. 11, 1999) 
(citing Grottveit, 5 Vet. App. at 93); see also Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); Grivois, 6 Vet. App. at 
140; Espiritu, 2 Vet. App at 494-495.  Thus, medical evidence 
is needed to demonstrate that any hearing loss the veteran 
experienced during service is the same condition that has 
recently been diagnosed.  Since the Board has determined that 
medical expertise is required to identify sensorineural 
hearing loss, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  Espiritu, 2 Vet. App. at 494.  There is no 
competent evidence of record which shows that any hearing 
loss the veteran may have experienced during service 
represented a sensorineural hearing loss or any other chronic 
hearing loss.

Nevertheless, even though the evidence fails to show that the 
veteran had a chronic hearing loss disability during service, 
the Court observed in Savage that a VA claimant may still 
obtain the benefit of 38 C.F.R. § 3.303(b) (that is, 
providing a substitute way of showing in-service incurrence 
and medical nexus for purposes of well grounding a claim) if 
continuity of symptomatology is demonstrated.  The veteran 
asserts that he has experienced hearing problems since his 
military service.  This assertion, for purposes of well 
groundedness, is presumed credible because it is not 
inherently incredible or beyond the competence of the 
appellant, as a lay person, to observe.  Thus, continuity of 
symptomatology has been demonstrated.  Nevertheless, 
notwithstanding the appellant's showing of in-service 
acoustic trauma and post-service continuity of 
symptomatology, the Court determined in Savage that, because 
it would not necessarily follow that there is a relationship 
between any present disability and the continuity of 
symptomatology demonstrated, medical evidence is required to 
demonstrate such a relationship unless such a relationship is 
one as to which a lay person's observation is competent.  As 
noted above, the Board has determined that medical expertise 
is required to identify sensorineural hearing loss.  Thus, 
the Board finds that medical evidence is required to 
demonstrate a relationship between the currently diagnosed 
sensorineural hearing loss and any in-service acoustic trauma 
or post-service continuity of symptomatology.  During the VA 
audiometric examination in August 1998, the examiner reviewed 
the evidence in the veteran's claim file, including prior 
medical and audiometric examination reports.  The examiner 
stated that the comparison of these records "indicate[s] 
progressive hearing loss, although vet has not been exposed 
to hazardous noise.  In view of these findings, it is not 
likely that the present hearing loss is related to active 
duty service."  (Emphasis added.)  Noticeably lacking in the 
record is any competent evidence which would tend to link the 
currently diagnosed sensorineural hearing loss to the in-
service acoustic trauma or the post-service continuity of 
symptomatology.  Because the record is devoid of any such 
evidence, the Board concludes that the appellant has not 
submitted evidence sufficient to well ground his claim.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.

The Board also recognizes that when a veteran has identified 
the existence of evidence that could plausibly well ground a 
claim, there is a duty to inform him of the evidence 
necessary in order to well ground his claim.  See generally, 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); and Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In the instant case, however, 
the veteran has not identified any competent evidence that 
has not been submitted or obtained which would support a 
well-grounded claim.  Thus, VA has satisfied its duty to 
inform the veteran under 38 U.S.C.A. § 5103 (West 1991).


ORDER

Service connection for bilateral hearing loss is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 
- 9 -


- 1 -


